UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-1554


PEGGY M. PLEDGER,

                Plaintiff - Appellant,

          v.

MAYVIEW CONVALESCENT      HOME,   INCORPORATED,   a/k/a   Mayview
Convalescent Center,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:07-cv-00235-F)


Submitted:   April 8, 2010                 Decided:   April 19, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela Newell Gray, GRAY NEWELL, LLP, Greensboro, North
Carolina, for Appellant.        C. Matthew Keen, Nicholas J.
Sanservino, Jr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Peggy   Pledger    appeals    the   district   court’s     order

granting Mayview Convalescent Home, Inc., summary judgment on

her claims alleging employment discrimination in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2006) (“Title VII”), 42 U.S.C. § 1981

(2006), and the Age Discrimination in Employment Act of 1967, as

amended, 29 U.S.C. §§ 621 to 634 (2006), as well as her Title

VII retaliation claim.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm the district court's

order.    Pledger v. Mayview Convalescent Home, Inc., No. 5:07-cv-

00235-F   (E.D.N.C.   Apr.    14,   2009).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     2